Order entered January 31, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00030-CV

              AMANDA HERRERA AND ISAAC RODRIGUEZ, Appellants

                                               V.

                   LESTER PRICE, DECEDENT, BY AND THROUGH
                      MARSHA ANN PRICE, HIS HEIR, Appellee

                      On Appeal from the 86th Judicial District Court
                                 Kaufman County, Texas
                            Trial Court Cause No. 92271-86

                                             ORDER
       Before the Court is appellants’ January 19, 2018 motion for an extension of time to file a

notice of appeal. We GRANT the motion. The notice of appeal filed on January 9, 2018 is

deemed timely for jurisdictional purposes.


                                                      /s/   ADA BROWN
                                                            JUSTICE